—Order, Supreme Court, New York County (Eugene Nardelli, J.), entered June 10, 1991, which, inter alia, denied defendants’ motion for an order of dismissal pursuant to CPLR 3404, unanimously affirmed, without costs.
Defendants had moved for an order striking plaintiff’s note of issue and certificate of readiness on the ground that the action was not ready for trial. The court signed a short-order form dated August 24, 1989 in which the decretal portion was left blank. Next to "Answering Affidavits — Exhibits” was a handwritten notation "Not Answered”. More than a year later, defendants moved for an order of dismissal pursuant to CPLR 3404.
*522The court properly held that defendants could not rely on the August 24 order since it contained no judicial determination that the matter was stricken from the trial calendar (CPLR 2219). Since the case was not stricken from the trial calendar, there was no basis to invoke CPLR 3404. Concur— Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.